Smith, Judge.
Appellant was convicted of simple battery. We affirm.
1. In his first enumeration of error, appellant contends that "[t]he Court erred in overruling [appellant’s] motion for new trial on the ground that the verdict was contrary to the evidence.” We find no merit in that contention. There is ample evidence in the record from which a rational trier of fact could have found each and every element of the crime of simple battery beyond a reasonable doubt. See Boyd v. State, 244 Ga. 130 (5) (259 SE2d 71) (1979).
2. Appellant asserts that the trial court erred in refusing to give appellant’s requested instruction on justification. We disagree.
Appellant requested the following instruction: "I charge you, Ladies and Gentlemen of the jury, that if the defendant, H. C. Tucker, reasonably believed that force was necessary in order to terminate a trespass on real property lawfully in his possession, you must find the defendant’s actions were justified, and return a verdict of not guilty.” However, there is no evidence in the record tending to show that appellant "reasonably believed that force was necessary” to terminate Martin’s alleged trespass on appellant’s property. Indeed, appellant testified that "I slapped him because he ran my character down.” (Emphasis supplied.) Such testimony directly contradicts appellant’s present contention that he struck the prosecutor in order to terminate a trespass.
"This court will not consider an assignment of error on the failure to charge a specified principle of law where it is not made to appear that such charge, if given, would have been authorized under the evidence in the case.” McGinty v. Interstate Land &c. Co., 92 Ga. App. 770 (2) (90 SE2d 42) (1955). Appellant’s second and third enumerations of error are therefore without merit.
Argued January 17, 1980
Decided April 7, 1980
Rehearing denied April 17, 1980.
D. D. Veal, for appellant.
Joseph H. Briley, District Attorney, Sallie Rich Jocoy, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.